Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 1 of 42

Exhibit A-1
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 2 of 42

INKY AMOROSO
California

September 26, 2019

Regarding: Peter J. Sartorio (PJ)
Dear Judge Talwani:

First, it should be made clear that I am the mother of PJ. 1 am also the person who knows
and understands who he is as a person, perhaps better than most people. PJ was born a happy
child. He is our only child. We considered ourselves very lucky to have this little person with a
smile on his face most of the time. This did not change over time and, because of his
personality, kindness and openness towards others as he grew up, he had some amazing friends
along the way.

Besides his parents, PJ had a loving paternal grandmother in San Francisco (his
grandfather died 10 days before he was born) whom PJ was very fond of. PJ has always had a
great sense of "family", and family obligations, etc. After college, I never had to remind PJ or
encourage him -- he would go to the city and visit his aging grandma once or twice a week until
she passed at 92. He was her only grandchild,

PJ’s dad and sister, Carolyn, have not talked to each other for probably 20 years. Carolyn
and her husband, Ron, live in San Francisco and have no children. PJ has made a point of Tracy
and he going up to meet Carolyn and Ron frequently for dinner to let them know they do have
family.

PJ grew up in Foster City. When PJ was 12, he and the boy next door were doing a little
job for a neighbor and were going to get sand from a beach by a lagoon nearby. They crossed a
small bridge over a lagoon where we lived and saw what they thought at first was a doll floating.
PJ jumped in and the other boy ran into the house and called 911. PJ had just had CPR
instructions in school and started that after he got the child out of the lagoon. The child was 18
months old; blue in the face. The child was saved, no brain damage, and the boys got awards
from the City and Coast Guard, etc. PJ never talked or bragged about it. It was just something
natural for him to do.

When he was about 13, PJ would go to a park nearby and he said he was playing
baseball. PJ loves sports. I found out from a friend who lived by the park that almost every
afternoon PJ would go there to help and teach a mentally challenged boy how to play. Again, he
never talked about it. These are things that he just thought were normal and what everyone did.

PJ knew at an early age instinctively what was right and what was wrong. He never
shoplifted like some kids or got into the drug scene like some kids. I noticed he distanced
himself from certain boys in middle school and he later told me (when he was in college) that
they had started smoking weed.
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 3 of 42

Tennis was very much PJ’s sport growing up -- introduced by his Dad and me. I was an
avid player since childhood in Sweden. If you would ask PJ who has given him the most insight
into life and a great sense of how to treat people and what counts in life, it would be my father.
His Swedish grandfather was the most amazing role model anyone could have. PJ’s grandfather
was an educated, intelligent person who has met kings and fishermen and has treated them the
same -- always with tremendous respect for a job well done. Whether people had money or not
was of no interest to him. What mattered was what kind of person he or she was. I adored him
myself and admired him more than anyone I have ever met. PJ feels the same. We often talk
about it.

PJ is very much the same as his grandfather. There is not a greedy bone in PJ’s body. PJ
did not grow up privileged. His dad made an ok living but did and does not believe in spending
any money unnecessarily. PJ did not have a bassinet, changing table or pram. He attended
public school. We were pretty much saving money. No lack of food or basic clothing or a car.
Just want to give you a background. PJ’s first car was an old clunker for which he paid $800 that
he had earned at a summer job.

PJ has 3 stepsisters who he has never had a fight with and they truly like him a lot and
vice versa, We made all the kids have summer jobs once they reached 16. I stil] believe in this.
When PJ had struggles in his former business all he cared about were his employees and how it
would affect them.

PJ’s love for all animals should be mentioned. I was not allowed to kill ants. He wanted
to carry them out into the garden. I think it shows his heart, albeit not practical.

We moved when PJ started high school and he developed an amazing group of friends.
Every lunch was spent in our house. I had rules. I buy the food and they clean up. This group
of friends, who to this day all support each other flew, from all corners of the country to be with
one of them whose father had died. These are people he is comfortable with because they all
have the same values,

PJ's father and I divorced when he was 12 and we did as good of a job as anyone can do
under the circumstances. No fights, arguments, or custody stuff. To this day his dad and I go
out for lunch a few times a year like two good, old friends. Divorce is never ideal, don't get me
wrong.

PJ has been married to Tracy for 23 years and he is a great husband and father to his two
girls whom he adores. As you know, Sophia has had some severe challenges, especially the last
two years of high school, and I was worried about Tracy and how hard it was on her and wearing
her down. Sophia is a bright, kind girl but troubled at times, as are many adolescents, Sophia
never wanted a prestigious school. All she ever wanted since she was three and carried a fish
book around was to be a marine biologist. No greed there either. It is a passion. Sophia seems
to be doing so much better in college. She is such a bright girl who has trouble with anxiety and
testing.

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 4 of 42

I got remarried when PJ was 15 and I had gone back to work as a flight attendant for Pan
Am. My husband Dave and PJ learned to fit together and Dave has been a tremendous help and
support in so many ways, Dave and PJ can talk business and sports for hours. They are very
close. | would say they talk at least three times a week. PJ would also have a weekly breakfast
with his dad, who is now an elderly man (87). He is somewhat confused about what is
happening. PJ loves his dad.

I am of course as a mother extremely concerned about PJ's health -- mental and physical
-- throughout this ordeal. PJ’s dad had his first heart attack at 52 and we know PJ has inherited
this gene. Losing his business, which now seems unavoidable, and being forced to sell his home
shortly for financial reasons, weighs heavily upon him.

PJ is not making any excuses for his behavior. He feels terrible for what he did and
apologizes to us all profusely and often for letting us down. PJ also understands that what he did
was unfair to the other students who took the test.

Sincerely, fo}
chdety [CAAMVESL ®
é

Inky Amoroso
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 5 of 42

Exhibit A-2
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 6 of 42

Jeffrey L. Fisher
901 Cotton Street
Menlo Park, CA 94025
(650) 724-7081

September 18, 2019

The Honorable Indira Talwani
United States District Court

John Joseph Moakley Courthouse
1 Courthouse Way

Boston, MA 02110

Re: PJ Sartorio
Dear Judge Talwani;

I understand you will be sentencing my PJ Sartorio in the near future. I write as his
friend to try to help fill out the picture of what kind of person PJ is.

By way of background, I am a law professor at Stanford Law School. My work focuses
on the Supreme Court and a variety of constitutional and civil rights issues. That work lends me
some familiarity with the dynamics of federal criminal sentencing. But as I said, I write not as a
lawyer, but strictly as PJ’s friend.

I have known PJ for perhaps ten years. I do not remember when we first met. But his
family lives in the same neighborhood as mine does, and our kids are friends. I therefore have
seen PJ and his wife, Tracy, regularly over the years at community gatherings and other social
events. We also have frequently spent time playing tennis together.

In a nutshell, PJ is an exceptionally warm and caring person. He is unpretentious and
self-effacing. I sense that he is proud of his small business, and that it’s important to him that
it’s run with integrity and respect for others and the customers it ultimately serves. In contrast to
a lot of others in our Silicon Valley midst, PJ has no interest in making himself out to be larger
than life or achieving some abstract status in the eyes of others. He has always struck me as
comfortable in his own skin and, if anything, a little bit happy-go-lucky.

But it has always been clear to me that what matters most to PJ is his family. Whenever I
talk with him, it never takes long for the conversation to turn to our children and their wellbeing.
PJ is quick to compliment my daughters whenever he has noticed them being kind or polite. And
he constantly frets over whether his own children are becoming conscientious young people who
are friendly to, and supportive of, their peers.

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 7 of 42

In fact, I remember a few conversations during the past few years where PJ and I talked
about his daughter Sophia’s college search and selection. I remember how much PJ worried
about her anxiety, and all he wanted was for her to land somewhere she could thrive. From my
perspective, his concerns and attitude were just right. He wanted to be a supportive parent and to
see his daughter happy.

For these reasons, I will add that the indictment in this case came as a total surprise to
me. At the same time, I understand PJ has entered a guilty plea, and ] am not trying to comment
directly on any aspect of the charges. I am simply here to say I firmly believe PJ is, at core, an
honest, hardworking father who deserves as little punishment as you can impose, And I know
his wife and kids would benefit enormously from having as little disruption in his life as
possible.

Thank you for your consideration.

Sincerely,

 
 

¥eftrey L. Fisher

 

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 8 of 42

Exhibit A-3

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 9 of 42

September 23, 2019

Judge Indira Talwani
U.S. District Court
U.S. Courthouse
Boston, MA 02110

Re: PJ Sartorio
Dear Judge Talwani:

| have known PJ Sartorio for eight years in a professional capacity. | work as the Director of
Marketing and Business Development for Table5, Inc., a start-up company where PJ is the President.
This is the second company where | have worked with PJ.

Throughout our working relationship, | have found PJ to be generous, hardworking and good-
hearted person. He cares for the employees and values their professional and personal wellbeing. For
example, when a factory worker could not afford critical medical care for his father, PJ offered to loan
money. PJ understood that every employee mattered, and having one employee under such financial
and emotional stress could be devasting for that individual, his coworkers and the company. Without
being asked, he went above and beyond to help this factory worker.

PJ has also helped me grow professionally and personally. He offered me a great opportunity to
be a Director and work closely with him. He hired a great immigration lawyer to process my work visa.
He has given me full medical benefits even in small start-up company where this is not required. He
even provided a bonus before my wedding to help support my newlywed life. | truly appreciate these

gestures that | know came from the goodness of his heart.
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 10 of 42

PJ has been working so hard to keep our current company running, although financially the
future looks bleak. He takes to heart that this company is supporting the livelihood of four other
people. | have seen him put in long hours, continuously strategizing about how to make ends meet.

In conclusion, | know PJ to be a genuine person who strives to help others and do good.

Sincerely, . ,
oyeet htt ;

Raghupreet (RP) Singh

 

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 11 of 42

Exhibit A-4

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 12 of 42

O ko VA R UJ S Kovarus, Inc. | 2000 Crow Canyon Place, Suite 250 | San Ramon CA, 94583

integrated IT Expertise Tel: (650) 392-7848 | Fax: (650) 952-2072 | sales@kovarus.com | www.kovarus.com

 

 

September 13th, 2019

The Honorable Indira Talwani
United States District Court

John Joseph Moakley Courthouse
Boston, MA 02110

Re: PJ Sartorio
Dear Judge Talwani,

Iam writing on behalf of a very good friend of mine, PJ Sartorio, whom I've known for
over thirty-five years. I met PJ in high school and we quickly became great friends, and
T still consider him one of my best friends to this day.

There are very few people in life you meet that you can sincerely call a dear friend and
Peter is certainly one of those. PJ is generous, kind, trustworthy, loyal, honest, and
dependable. More than most people I know, PJ truly cares about people and the well-
being of people. PJ would give the shirt of his back to a friend in need and the same
holds for his family. PJ has been this way ever since I have known him and always
welcomed people into his home when we were kids and adults -- often times complete
strangers, much to his parent’s dismay. PJ sees in people what he sees in himself and
trusts people implicitly.

When we were kids, PJ’s house was the one where everyone convened. I’m sure I
spent more time at his house than my own home and there was a long list of other kids
that would say the same. That generosity helped me out a lot during my youth when
my family was going through some tough times.

As we got older and started to have kids my oldest son was diagnosed with cerebral
palsy. PJ was the first to call and offer any help that.he could during that difficult time.
I've seen first-hand how he has raised his children and influenced them to have the
same compassion he has for people and people with disabilities. Most kids are a little
unsure what to do around kids with special needs but Peter’s daughters are the
antithesis of that. They welcome these kids and always have a big smile and hug for my
son even when they first met him. That’s a special quality most preteen and teenagers
don't have; its typically not innate but learned from parents who care and treat other
people with respect and kindness.

 

 

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 13 of 42

© Ko VA RR Uf S Kovarus, Inc, | 2000 Crow Canyon Place, Suite 250 | San Ramon CA, 94583

Integrated (T Expertise

Tel: (650) 392-7848 | Fax: (650) 952-2072 | sales@kovarus.com | www.kovarus.com

 

It's difficult to express close to forty years of friendship in a one-or-two-page letter. All
I can say is that PJ is a very unique individual with qualities we seldom see in people.
He's influenced and touched so many people around him with an unassuming, self-
deprecating style -- something in this day and age that’s seems to be lost but should be
commended.

Sincerely,

 

Patrick Cronin

 

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 14 of 42

Exhibit A-5
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 15 of 42

September 17,2019

Judge Indira Talwani
United States District Court
1 Courthouse Way

Boston, MA 02110

Re: PJ Sartorio
Dear Judge Talwani:

| have known PJ Santoro for the past sixteen years. We met when he moved into my
neighborhood fourteen years ago.. My first memories are of PJ playing with his two young
daughters. They were often outside riding bicycles, shooting baskets or just hanging out and
visiting with other neighbors. It.was clear how much PJ enjoyed spending time with his
children. My family has a fond memory of a day many years ago when my then young niece and
nephews were visiting. The kids spent an exciting day in the Santoro garden hunting for their pet
tortoise. PJ’s warm personality coupled with his innate sense of fun made this activity a great
adventure.

My interactions with PJ underscored his strong empathy for others. Often, when PJ walks his
dog, he will take time to stop and visit. In these conversations, he always asks how I am doing
and often inquires about my ninety-five-year-old father. And he genuinely cares about the
answers; he really listens.

Recently, | was surprised when he asked me about the young family currently living in my
father’s house while they receive medical treatment for life threatening issues Iwas unaware
that PJ knew they were living there and his genuine concern and compassion for this family was
touching.

In addition to being PJ’s neighbor, I had the opportunity to teach both of his daughters while
they were in middle school. It was a pleasure to work with the Santoro family. A kind,
supportive and involved father, PJ never insisted his daughters needed to be number one, on the
top team or win the school awards. Instead, it was evident that his overriding goal for his
daughters was for them to do their best and be happy. Conversations we had about school
focused on his daughters’ positive classroom experiences. One of his daughters was in an
unusually small and heavily female class, an experience which allowed these girls to develop self
confidence and a strong voice. This opportunity delighted PJ and meant more to him than any
academic achievement that year. Working with PJ in a teacher-parent relationship I appreciated
what a grounded, sensible. and devoted parent he was. He was not concerned with with academic
status; he was.a parent who truly loved his children.

PJ is a person who enriches the lives of those around him. His genuine concern for others
makes our neighborhood a better place.

Sincerely.

KA KN SANE

Carolyn S. Malquist

 

 

 

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 16 of 42

Exhibit A-6

 

 

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 17 of 42

The Honorable Indira Talwani
United States District Court

John Joseph Moakiey Courthouse
1 Courthouse Way

Boston, MA 02110

My name is Bernard Magnussen, and my wife, Heidi, and | have known
Peter Sartorio(PJ) for almost 40 years. | grew up in Menlo Park, CA and PJ
and | went to high school together until | moved away to Auburn CA. Asa
teenager, PJ was smart, hard working and a good tennis player. He was
always smiling and laughing and has a big heart. He would look out for
you, and stand up for you. He is a good friend. He also was thoughtful of
others and helped out by volunteering his time tutoring and working with
disadvantage kids.

in Auburn, | met my high school sweetheart and wife, Heidi. A few years
after we got married , Heidi and | moved to the Menlo Park area. PJ and |
reconnected and got to know his wife, Tracy, and she and my wife became
instant great friends. Ironically, when we had our first baby, Zoe, on
October 16, 2002, Tracy gave birth to their first daughter, Sophia. !n fact,
we saw PJ and Tracy in the hospital as we were checking out, and they
were checking in!!

Sophia has always had some heaith issues, and it’s been so hard on their
family. They had to give her a shot every week. She had trouble with her
vision, which lead to some other headaches and frustrations as well. She
also has a learning disability, which she has overcome with hard work and
perseverance.

PJ and Tracy are two of the nicest and most caring people we have ever
met. PJ always has a big smile for every person he meets. PU seems to
know everyone, and every where you go, PJ runs into somebody. He will
talk to them forever!! It’s like everyone is his best friend too. Tracy is so
sweet and creative and talented. Tracy and my wife Heidi have considered
going into business together, but then we moved to New York. We loved
going over to their house for dinner or hosting their family at our place. We

 

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 18 of 42

would spend many nights discussing our kids, their health, and their
futures. They are caring parents, who, like most parents, care deeply
about their children’s health and happiness.

PJ is a hard worker and has had to deal with a number of very stressful
situations in his business career. PJ had his own business making and
selling frozen foods. As the owner and operator, it is hard to be in charge
of so many moving pieces, deliveries, sales, manufacturing, distribution,
insurance, etc. Some times it was hard to make payroll, and because PJ
cares, he would worry so much about it. PJ would often have to cancel or
show up late because something would come up at work and he needed to
take care of it. With his job now, he is very concerned about how this matter
will éffect him, his career, and his ability to provide for his family as the sole
provider.

| know this current legal situation has also caused him a ton of stress and
worry. As a Dad, he is concerned about both his daughters and their well
being. As a husband, he is worried about his wife, Tracy, who is also very
nervous and worried about PJ and the girls. They are honest, hard
working, and caring people who have been great friends to us for many
years. As hard as this ordeal has been, Tracy mentioned that it has
brought the family even closer together and more committed to each other
and supportive of each other.

Please feel free to contact me if you have any other questions or concerns.
Sincerely,
Bernard and Heidi Magnussen

60 Riverside Blvd Apt 3102
New York NY 10069

 

 

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 19 of 42

Exhibit A-7
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 20 of 42

September 5, 2019

The Honorable Indira Talwani
United States District Court

John Joseph Moakley Courthouse
1 Courthouse Way

Boston, MA 02110

Re: Peter “PJ” Sartorio
Dear Judge Talwani:

I write on behalf of my good friend PJ Sartorio. I have known PJ and his family for over
11 years, and he is one of the kindest and most giving people I have ever met. PJ is a wonderful
parent, amazing friend, and a beloved member of our community.

PJ and I met through our kids — we both have two girls the same ages — when
volunteering to coach youth soccer, we were assigned to coach our older daughters’ team
together. Almost immediately, our family lives were intertwined when both pairs of
daughters, all at the same elementary school, became inseparable best friends. Coaching with
PJ that first season proved to be just the beginning -- we ended up coaching twelve
soccer/basketball seasons together for our older and younger daughter pairs.

You really get to know someone when you coach youth sports together, especially for that
long. There are the obvious highs and lows in sports, but also the joys and challenges of
working with kids of differing maturities, skills, and interests, as well as the sometimes-stressful
aspects of dealing with their parents. PJ made the fun moments amazing and always helped
diffuse any tension with his good nature and thoughtfulness. I cannot imagine anyone better
than PJ with whom to coach kids. We agreed unwaveringly on the importance of focusing on
fun, hustle, sportsmanship, team building and skill development — winning was never the focus,
it was always about character building.

PJ always made the experiences better for everyone with his incredible kindness, and his
ability to motivate and empathize with kids and parents alike. The kids absolutely adored
Coach PJ. They would flock to him when he arrived for practices and games, and he had a
special relationship with each of them. Even more impressive is that PJ did all of this,
generously donating considerable time and energy to the kids, while working extremely hard
trying to make his small, organic-food business successful.

Beyond sports, my kids have spent an incredible amount of time with the Sartorio’s, and
they both love PJ. He has had more impact and influence on each of them than any other adult —
besides my wife and me — all of it very positive. PJ organized/initiated group outings for the
kids to pet stores to find a new pet, bike rides to games at a nearby university, and trips to the
movies to see the newest releases, along with countless adventures playing at the Sartorio’s home
or on sleepovers.

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 21 of 42

My wife and I trust PJ with our kids implicitly, knowing that he will always do the right
thing. There was an unfortunate incident when our younger daughter was in elementary school
that illustrates this perfectly. As school let out one day, a classmate of our daughter maliciously
threw a pinecone at her that hit her square in the face. As she started crying and bleeding
profusely, PJ, who was there along with my wife and other parents, rushed to the aid of our

daughter as if she was his own, using his sweater to help control the bleeding and consoling her.

My wife, knowing that our daughter was completely comfortable with PJ, went to report the
incident to the school administrators. I am confident that there are many other parents who
would have felt just as comfortable with PJ attending to their child.

I have always admired PJ’s ability to have so many close friends. His charisma and good
nature attract people to him, and he works hard to be a great friend. PJ has introduced me to
many of his long-time friends and neighbors, all of whom, like me, cherish and are enriched by
his friendship, kindness, and generosity.

I know that the last several months have taken an incredible toll on PJ personally and
professionally. But he never shows any sense of feeling sorry for himself. Rather, his concern
always extends outward — to his family, his friends, and the employees, partners, and investors
in his nascent (and modest) organic, frozen food company. To me, PJ’s kindness and
selflessness in his own hour of need speak volumes about his character.

Sincerely,

  

Andy Jeffrey
Atherton, CA

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 22 of 42

Exhibit A-8

 
 

Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 23 of 42

September 4, 2019

The Honorable Indira Talwani
U.S. District Court

1 Courthouse Way

Boston, MA 02110

Re: PJ Sartorio
Dear Judge Talwani:

My name is Valorie Friedsam and I have been a friend of PJ’s for almost 37 years. We live in the same
community and I am close with his wife, Tracy, and cousin, Gina.

Anyone that meets P] immediately likes him. He is friendly, positive energy, and very engaging. He is
one of the kindest people I know and is always caring. He is truly a special man.

I met PJ at Menlo Atherton High School in 1982. We had friends in common and we would often hang out.
We didn’t know each other too well, but he was always kind to everyone, and had the reputation of being
‘the nicest guy’. We became closer friends in college, and I was living with one of his best friends, Mark.
PJ was always upbeat and fun, trying to make people laugh and always so kind. After college, a group of
us lived in San Francisco and spent almost every weekend together. I got to know him on a much deeper
level. Since then, we both got married, had kids, etc...

PJ is upfront and direct, which is a characteristic | appreciate the most. He is not afraid to be vulnerable
and let you know he is insecure about something. He usually tries to make a joke, so you don’t see he
might be upset, but he won’t try to hide what he really feels or thinks.

PJ is a sensitive, compassionate man, and is always concerned with other people’s feelings. Both he and
Tracy, his wife have been great friends. He was.so supportive when I divorced, reaching out to me to see
how I was and inviting me out with friends.

I had pneumonia in December and was hospitalized (intubated, sedated, almost died). PJ texted me
immediately and asked what he could do for me. This was right before Christmas when everything was
so hectic and crazy.

One of the most special things about P] is that he is always the same person...positive, kind and
thoughtful. I think everyone goes through life seeing friends often and then not, but with PJ, he is always
there.

| hope you will be able to recognize, how great and rare a person P] is, when considering his character.

Thank you for your consideration,

Valorie Friedsam

(50-264. 2B53-

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 24 of 42

Exhibit A-9

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 25 of 42

 

September 6, 2019

The Honorable Indira Talwani
United States District Court

1 Courthouse Way

Boston, MA 02110

Re: P.J. Sartorio

Dear Judge Talwani,

I’m writing to provide a character reference for P.J. Sartorio. My relationship with P.J. is both as
friend and as legal counsel to TableS, Inc., a company founded by P.J. several years ago. P.J. serves as a
director and CEO for TableS, Inc.

Regarding my 10-year friendship with P.J., I have only positive impressions of him, whether as a
father joyfully participating in kids’ sports activities or as an enjoyable conversationalist in one of the various
social activities in our home town, Menlo Park, where P.J. is highly regarded by adults and kids alike for his
humor and gentle, affable personality. While I could describe in more detail how P.J. is considered a good
guy by all, I believe it more important that the court understand my impression of P.J.’s ethical and fiduciary
performance as an officer and director of TableS, Inc.

I’ve been a transactional attorney in Silicon Valley for 25 years, serving as a general counsel of a
public company and as outside legal counsel for many large and small technology companies. In that
capacity, I’ve had the opportunity to counsel officers and directors regarding a host of issues which test their
ethical standards and their adherence to fiduciary obligations. As you can imagine, some officers and
directors fail the test by allowing greed, selfishness, vice, and/or ego to infect their decision-making,
resulting in questionable conduct. P.J. is not one of those. In fact, he is the exact opposite.

Without revealing any client confidential information, I can represent to this court that in all matters
involving Table, Inc., including shareholder issues, customer and supplier relationships, and fiduciary
obligations as an officer and director, P.J. has conducted himself with complete honesty, the highest ethical
standards, and in strict adherence with all fiduciary obligations as an officer and director, both before and
after the transgression which led him to this court. His honesty, candor, ethical approach to business, and
utmost respect for his fiduciary obligations as an officer and director of Table5, Inc. have been exemplary.

As this court gathers a general sense of who P.J. is through the various letters such as this, I thought
it important to share this perspective of the character of P.J. Sartorio, which I submit to this court as my

objective, honest assessment.

Sincerely,

(vee
John L. McDonnell I]

MeDornnell Law Group 899 Santa Cruz Avenue, Suite 227 felonlo Park, CA HOS

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 26 of 42

Exhibit A-10

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 27 of 42

August 23, 2019

The Honorable Indira Talwani
U.S. District Court

1 Courthouse Way

Boston, MA 02110

Re: Peter Jan Sartorio
Dear Judge Talwani,

My name is Mark Martinet and I write this letter in support of my good friend Peter Jan Sartorio,
“PJ”, | grew up in the Bay area, have been married for 22 years, and have three children ranging in age
from 14-19. For the last 20 years, since receiving my MBA from the University of Denver, I have held
leadership positions running organizations with thousands of people. As a result, I have become adept at
spotting individuals who have integrity, honesty, creativity, and a strong work ethic. PJ has all these
qualities. In particular, PJ’s traits that stand out the most to me are integrity, honesty, and generosity.

PJ and | met as freshman in high school in Menlo Park where we were science partners in
chemistry class, We have stayed friends ever since. We have stayed close over the past 40 years as we
have matured as fathers, husbands and business professionals. During that time, I have been around PJ
throughout life’s hardships and blessings, and have been close enough to him when he is under pressure
to see that he behaves with integrity, honesty, and generosity even when circumstances get difficult. |
remember when PJ was growing his second business and the relationship with his business partner, “N”,
started to deteriorate. PJ, being the majority shareholder, had to make a tough call and ask N to leave the
company. PJ never talked poorly about N, even though he could have based on N’s performance. PJ also
provided N a generous financial exit that PJ had to fund out of his own pocket. I have been in business
over three decades and I have rarely seen that type of behavior from anyone, especially when
relationships sour as this one had.

If I were ever faced with significant adversity, like PJ now, PJ is one of the people I would turn to
for advice. It seems that many people in our culture and society are unwilling or unable to take
accountability for their own actions and decisions. PJ is not like that. I would turn to PJ for advice
because I know that he would not just tell me what I want to hear but, rather, force me to consider my
own responsibility for my situation — objectively and fairly ~ so that I could make decisions that reflect
those core traits of integrity, honesty, and generosity. I am lucky to have PJ as a friend.

PJ made a serious mistake in judgment on this occasion. He knows it and he owns it. But this
should not and does not define who he is. | can tell you from my observations of, and interactions with,
PJ over the past 40 years, that PJ has, throughout his lifetime, consistently demonstrated qualities of
integrity, honesty, and generosity. Through these qualities, he has enriched the lives of those around him,
including me.

T hope this letter provides you with an additional lens to evaluate PJ’s character. Thank you for
taking it into consideration.

 

Denver, CO

 

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 28 of 42

Exhibit A-11

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 29 of 42

Wallace G. Murfit
11 Wood Lane
Menlo Park, CA 94025
650-867-3399

wallacemurfit@gmail.com

September 11, 2019

Judge Indira Talwani
United States District Court
1 Courthouse Way

Boston, MA 02110

Re: Peter Jan Sartorio
Dear Judge Talwani,
We are writing this letter in support of our next-door neighbor, PJ Sartorio.

We have known PJ and his wife Tracy since 2007, when they bought the home immediately
adjacent to ours. We have watched them raise their two charming daughters, Sophia and Carly,
going through all the passages of child-raising: elementary school, youth sports, high school,
driving licenses, and college admissions. We live at the end of a quiet cul-de-sac where there is a
lot of socializing among the neighbors, so we know PJ very well.

We know PJ as a kind and loving husband and father. We are more than mere next-door
neighbors; we are good friends. PJ and his family are always welcome in our home. We
exchange house keys wheri we are on vacation to allow emergency access.

We are the grandparents of the cul-de-sac, having lived here 35 years, and PJ is always the first
one to offer assistance when we need help around our house, doing maintenance , moving
furniture, setting up a Christmas tree, etc. PJ is one of the friendliest and most endearing people
we have ever met. We live in a relatively small community, and we know many other people
who feel the same way about PJ.

We know PJ Sartorio is a thoughtful, responsible, and trustworthy person of high moral
standards. We hope that you will take our testimonial into account when you are considering PJ’s
situation.

Sincerely yours, .

Leyte = Ydttebe Di peg fel

Ellen L. Curtis Wallace G. Murfit

 

 

 

 

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 30 of 42

Exhibit A-12

 

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 31 of 42

September 9, 2019

Judge Indira Talwani
United States District Court
1 Courthouse Way

Boston, MA 02119

Re: ‘PJ Sartorio
Dear Judge Talwani,

My name is Stephen Barulich and I have known PJ Sartorio for approximately 20 years.
PJ and I first became acquainted while he was a partner in Elena’s Fine Foods, an organic,
locally owned manufacturer of food products serving the California retail market. At that time,
he operated a facility in South San Francisco and I was part of a family owned business, Bi Rite
Foodservice Distributors, which helped him source some of the ingredients used to produce his
items. We were both relatively small businesses at the time and shared many of the challenges
that face such enterprises. Over the next 15 years, we became more than simply business
associates and PJ became a friend as well. PJ’s positive outlook on life and love for family and
community is something that we both shared and appreciated in one another. As time went on,
Elena’s struggled to grow and due to some circumstances outside of PJ’s control, experienced
some severe cash flow issues. Throughout this period of turmoil, PJ maintained his integrity and
honesty, and at the ultimate sale of his business repaid ever last dime that was owed to our
company. There are not too many people in this day and age that, despite great personal
adversity, make good on their word.

When PJ and his partners were starting his subsequent company, Table 5 Pizza, he came
to me to see if | wanted to be a part of the team. Frankly, at this juncture of my life, I was not
that excited about another project but, because my faith in PJ, I committed my time and
resources to help him grow his business. PJ is a hard worker and he is extremely sensitive to the
needs of the entire team. I truly admire PJ and was saddened when I found out about his current
situation. 1 am not surprised, however, that, throughout this challenging time, PJ has remained
more concerned for his family and associates then for his own neck. I am confident that PI will
eventually put this behind him and live a healthy and productive life and continue making the
world a happier and better place.

Very traly yours,

Mteabe Boul

Stephen Barulich
San Mateo, California

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 32 of 42

Exhibit A-13

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 33 of 42

September 12, 2019

The Honorable Indira Talwani
U.S. District Court

1 Courthouse Way

Boston, MA 02110

Re: PJ Sartorio

Dear Judge Talwani:

| thank you for the opportunity to better familiarize you with my good friend PJ Sartorio.
| met PJ when | was 17 years old and was entering Menlo Atherton High School for the
first time as a Junior. | had just transferred from a smaller school so this was a new
environment for me. Within the first days PJ effortlessly reached out to me and some
others in the interest of getting to know us and help us get acclimated. Most of us were
athletes of varying ability who loved the camaraderie of sports teams and the
opportunity to compete. PJ and | ended up on the tennis team together and the rest is
history. We still drag each other around the court today ... a mere 36 years later, and
have remained close friends.

Two areas of PJ’s life right now are particularly telling about the kind of person he is,
and those are friends and family. On the friend’s side of things, | will share that PJ and |
share a particular group of about 16 friends that we went to high school with that all set
out in different directions upon graduation. Some of those high schoolers were actually
friends with PJ as far back as elementary school. They are still close friends today and
actively plan events, go on trips together, and enjoy each other's families.

| bring this up because PJ is a cornerstone of this group and a big reason it even exists
today. Since day one, PJ brings a hilarious sense of humor that is both empathetic and
self-deprecating. He truly is able to put people at ease because compassion comes
naturally for him. Commonalities amongst the group include solid character, moral
conscience, and loyalty, all of which PJ exemplifies and perpetuates.

Itis no different when it comes to family. It is obvious when you spend time with PJ that
he cares deeply about his wife, Tracy, and his two daughters, Sophia and Carly. PJ
strives to provide his children with a positive role model, teach them the importance of
treating people with compassion and respect, and the importance of building strong
relationships to enrich one's life. PJ cares most about Tracy, Sophia, and Carly being
happy, healthy, and fulfilled.

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 34 of 42

Regarding his career, PJ is a talented, hard-working, small-business entrepreneur. He
is successful because he is driven and treats his business associates and partners with
respect and integrity, as opposed to any notion of “success at any cost.” Building a
business from the ground up, which he has done a number of times, is a challenging
proposition to say the least. PJ's resourcefulness and easy-going temperament allow
him to be nimble and handle stress with a smile.

In summary, PJ is one of the unique few who is easy to admire but also laugh with and
learn from. He is a dedicated father and husband and a terrific role model and friend for
those who know him. I’m honored to write this note and am eager to experience
another 36 years of friendship if | am fortunate enough to receive it. Thank you for
considering this letter.

Sincerely, foln~

Charles Fischer

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 35 of 42

Exhibit A-14

 

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 36 of 42

September 23, 2019

Judge Talwani
United States District Court
Boston, MA 02110

Re: PJ Sartorio
Dear Judge Talwani:

PJ's father is my brother, therefore I and my husband, Ronald Peterson, have known PJ since his

birth. The Sartorio family lived in San Francisco and the Bay Area while PJ was growing up. PJ
was a happy child and liked being a part of family gatherings once he became old enough to join

in,

Prior to his teen.years, PJ witnessed families of his friends breaking up. He related to me
(Carolyn) once that he hoped his family would never go through a breakup. Unfortunately, PJ
was not that lucky and his parents separated when he was young.

Before college, PJ had good relations with friends to help keep him on the straight and
narrow when anyone during those times could have easily gone down the wrong road. Once PJ
graduated from college, he moved back to the Bay Area. It did-not take him long to realize that
sitting behind a desk was not for him. He had accumulated a good group of friends while in
school, both pre- college and during college. He approached the group and with one started his
own business in the food line.

He continued close connections with the Sartorio family. He always let us (Carolyn and Ron)
know that if we wanted a night out he would gladly keep his.grandmother company. PJ never
had to be persuaded to keep his grandmother company and often did. PJ's grandmother was now
in her 90's and not as eager to spend time out as:she had been in the past. PJ, now married, lived
either in Marin County or down the peninsula so it made for a long night including a multi-
mileage ride home. PJ married Tracy after a reasonable time and then started raising a family.
(Tracy also was brought up in a broken family.)

We (Carolyn and Ron) have only seen in PJ a sensible, levelheaded, and loving man and father.
PJ always showed great care for others as he grew up. He followed the guidelines of good
judgement in his everyday life and when establishing his career path.

Sincerely,

C y An Fete’ Nom Vode es

Carolyn and Ron Peterson

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 37 of 42

Exhibit A-15

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 38 of 42

September 30, 2019

Judge Talwani
United States District Court
Boston, MA 02110

Re: PJ. Sartorio
Dear Judge Talwani,

I appreciate the opportunity to write this letter and share how I know PJ Sartorio and my insights
of him as a person. I have known PJ for close to forty years. We met as freshman in high school
and forged a lifelong friendship. It.is a friendship that consider invaluable. I was best man at
his wedding. He introduced me to my wife, Sarah, and he was best man at my wedding. I am
godfather to his youngest daughter. We are neighbors today.

In thinking about PJ over all these years, the consistent traits that jump out at me are his kindness
and thoughtfulness. These characteristics are manifested from his day to day activities and
behaviors.

He is a lover of animals and his household has always been full of pets at any given time from
rescue cats and dogs, to turtles, to.hamsters, to a brood of ducklings that he adopted after the
duckling’s mom abandoned them. To me, a litmus test on any individual is in how they treat
animals and PJ’s gentleness and kindness towards his pets have always resonated.

I have witnessed these same sensitivities towards his family and friends. One of PJ’s daughters
suffers from rheumatoid arthritis that threatens her vision. From a young age she has only
allowed PJ to give her the shots required to keep the chronic inflammation in check. She is now
old enough to self-administer, but it always spoke to me as a fellow parent that it was PJ who

provided a level of comfort and tenderness that allowed his daughter to best tolerate these
difficult shots.

Personally, I went through a rough time in the early 2000’s, losing my job during the recession.
It was PJ who proactively reached out to introduce me to some of his contacts that helped lead
me to finding a new job and get back on track. For that, I will always be grateful.

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 39 of 42

To me, perhaps the most telling story about PJ occurred when he was only twelve years old. He
and a friend were walking in the morning to a soccer game in their hometown of Foster City
when they saw what his friend thought was a baby doll in the bottom of a storm drain canal lying
face down in a puddle of water. PJ, however, saw the body move and quickly scrambled down
the wall of the canal and found a nine-month-old infant. The baby was conscious and PJ, along
with his friend, picked the infant up out of the water and wrapped him in a jacket. No parents
were to be found and PJ and his friend rushed the baby back to his house and called the police.
In turns out the baby had crawled away from his nearby home and fell in the storm drain. If not
for PJ and his friend’s close attention and action, the baby surely would have drowned. PJ and
his friend were honored by Foster City for saving the baby’s life and received the city’s version
of the Medal of Honor,

On a final note, I would like to mention my admiration for PJ’s entrepreneurship and resiliency
in following his vision to create his own business in the organic food industry. It has been a
long and tough road to try and build a lasting business from the ground up. He has experienced
many pitfalls, hardships, and setbacks. Despite all this, I have always been impressed by his _
ability to stick to his vision and follow his passion versus giving up and taking a traditional job.
Along the journey he has created many jobs for others and provided a compassionate, supportive
working environment. I am proud of what he has achieved, and he should feel that way, as well.

Thank you for taking the time to read my letter and I hope it provides some additional insights
into the type of person PJ is.

I feel very lucky to have him as a friend.

Sincerely, Haye —

David Thayer

dthayer 2000@yahoo.com

415-595-3578

 

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 40 of 42

Exhibit A-16

 
 

Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 41 of 42

September 3, 2019

Judge Indira Talwani
United States District Court
1 Courthouse Way

Boston, MA 02110

Re: Peter “P.J.” Sartorio
Dear Judge Talwani,

My name is David Kelsey; I am a father of 2 and husband who currently resides in
Menlo Park, CA. My children are 11 and 8 years old at the time of this letter and P.].
has been my friend for 37 years.

] had the pleasure of meeting P.J. in the fall of 1982. I was entering my junior year in
High School. One of the local schools had closed and there was an adjustment to the
school boundaries, hence, I was moved from Woodside High School to Menlo-
Atherton High School. High School is a very interesting time in ones life, and for
some, can be quite intimidating, and I fell into that group. P.J. was one of the first
people I met and I can remember to this day, he couldn’t have been more kind and
welcoming to my transition. We quickly became friends and that was the

foundation of a friendship that is now 37 years old and still growing.

Once we graduated from High School, we were fortunate to be able to attend various
Universities. I moved not very far, to Berkeley, CA, to attend U.C. Berkeley and P.J.
moved to Arizona to attend Arizona State University. In those days, friendships
were built on time and experiences shared, unlike today, where texting, social media
and other various “substitutes” have become the norm. During this time away, we
found ways to stay in touch, in addition to phone calls and holiday visits home, we
managed to prioritize visiting each other at school.

“The shifts of fortune test the reliability of friends.” -Cicero

The summer going into our junior year in College, P.J. and I decided to go to Los
Angeles and live in Westwood, near the UCLA campus. My grandparents lived close
by and welcomed us for meals and visits. On one of those visits, we walked into my
grandparent’s home to find my “Nana” on the phone with my mother. When we
walked in, Nana handed me the phone and told me that my father had a heart attack
and that | should come home immediately. He was still alive and in the hospital. PJ.
took me to the airport and sent me off. When I arrived, the worst had already
occurred, and my father was gone. | was 20 and, for the first time in my life, I felt
unprepared and completely out of control. Everything I thought I knew turned

 
Case 1:19-cr-10117-IT Document 512-1 Filed 10/04/19 Page 42 of 42

upside down. Shortly after his death, I received a second blow, that there was no life
insurance and I would not be able to attend college.

‘The test of friendship is assistance in adversity, and that, too, unconditional
assistance.” -Mahatma Gandhi

P.J, was there for me, for every step of the way. He spent hours by my side, while |
suffered, constantly lifting me up and encouraging me to keep going forward. We
determined that continuing school was possible, I just had to get to work. P.J. not
only was there for me, he introduced me to people, friends of his parents and others
I didn’t know, and through those introductions, I was able to put jobs together to
continue my education and eventually graduate from Cal. To this day, when I look at
that B.A. degree, in addition to my sweat and tears, I see the love and support from
my friends and family, and P,J. is on the top of that list.

As years went on, we've shared some of Jife’s great milestones together -- 1 was a
groomsman in his wedding to Tracy, becoming fathers, building businesses and
appreciating the gift of friendship. When I moved my family back to Menlo Park 7
years ago, from Pasadena, CA, P.J. introduced us to many new friends in the area. He
went above and beyond to make sure our transition back was smooth and
welcoming, just as he did when we met in high school.

I remember my high school coach, the late Ben Parks, showing me his hand and
telling me that if 1 am lucky, I will have 5 friends that I can truly count on in my life,
because at one time or another, you will need them. As a sixteen year old, I thought
his advice was foolish and that | would have many more close friends. Well, as it
turns out, Coach Parks was absolutely correct and, of those 5 friends, P.J. is the
thumb... the most important of all.

Respectfully,

   
 

David Kelsey

David Kelsey

2307 Loma Prieta Ln.
Menlo Park, CA 94025
david @davidkelsey.com
Mobile: 650-388-2086
